Honorable James C. Kirkpatrick Secretary of State State of Missouri Capitol Building Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
In accordance with Section 125.030, RSMo, we have prepared a ballot title for House Joint Resolution No. 8, 79th General Assembly.
The ballot title is:
         Defines lottery to permit games of chance where nothing of value is exchanged for opportunity to participate or receive prize.
Very truly yours,
                                  JOHN ASHCROFT Attorney General